DETAILED ACTION
This office action is a response to a communication made on 12/08/2020.
Claims 1, 6, 11, 16, and 19 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant's arguments, see remarks on page 11-15, filed 12/08/2020, applicant argues that, “A first reason why claim 1 is patentable over Catchpole in view of Naqvi in view of Bourges in view of Fogel is that the asserted combination does not teach or suggest the feature of “based on the record, creating.. .a graphical flowchart that depicts the sequence of inputs.” ” Recited in claims 1, 11 and 19.

Examiner: Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Catchpole teaches based on the record, creating, by the computing device, a graphical flowchart that depicts the sequence of inputs because session history protocol 1900 only refers to session records, the same process is also preferably repeated for both request and response records to ensure the accuracy of such records from the request and response tables, see Fig. 10a and 10b, ¶0178,  When a response or portion of a response is first received (Step 702) by a particular capture component 120, see ¶0112, a response containing an html form is combined with a subsequent request representing the submittal of information in that form, creating a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Catchpole et al. (US 2002/0065912), hereinafter “Catchpole” in view of Naqvi et al. (US 2018/0150647), hereinafter “Naqvi” in view of Bourges-Waldegg et al. (US 20090287706), hereinafter “Bourges”, and further in view of Fogel et al. (US 2012/0116921 A1), hereinafter “Fogel”.

With respect to claim 1, Catchpole disclose a method for sharing a web page, the method comprises: 
receiving, by a computing device (¶0062, i.e. a computer to interact with an entity's web site), a sequence of inputs (Fig. 1h, ¶0088, i.e. the customer 50 inputs additional information 58 into the form) regarding navigation from a first web page to a final web page and data entry into one or more web 
when activated: capturing, by the computing device: the sequence of inputs, web addresses for web pages from the first web page to the final web page, user information associated with the computing device, graphical data of the web pages from the first web page to the final web page, and graphical data regarding the data entry to produce captured web page data (¶0082, i.e. the customer 50 receives and views a second web page P(2), which, in this example, contains information about a possible transaction between the customer 50 and the entity. The customer 50 selects or activates the “click here” order button 52 to initiate the transaction, ¶0090, i.e. the collaboration server arrangement 190 transmits the series of “captured” web pages P(1) or P(2), as the case may be, through P(m) to the customer 50 for review by the customer 50 for confirmation purposes, ¶0068, “Hypertext” refers to links embedded within web pages, which are addresses to other Web pages either stored locally or on a web server anywhere in the world” wherein a web page typically contains text, graphics, animations and videos as well as hypertext links, see ¶0076) , ¶0096, “requests that submit (via an HTTP POST method) information input by the end user into a form on the web page.”, ¶0152, “obtain additional information from the end user in order to identify name, address, phone number, which would then enable the CSR application to derive a UserID and/or ApplSessionID, based on crossreferenced information contained in a database associated with the application server 110”, ¶0157, “the “click stream” (i.e. sequence of inputs) consists of a sequence of web pages visited by an individual end user of the entity's web site/affiliated application; that is, the sequence of web pages resulting from the end user's mouse clicks”);
generating, by the computing device (¶0062), a record based on the captured web page data (Fig. 10a -10b, i.e. Records in response table 1056 range from record 1 to record z, ¶0086, i.e. the captured web pages include pages P(1) through P(n−1));

sending, by the computing device, the record and the graphical flowchart to another computer device (¶0091, i.e. the collaboration server arrangement 190 internally creates a message digest of each record of data used to generate a replay of the web session, ¶0095, i.e. the purpose of system 100 is to capture requests received by and corresponding responses sent by the web servers 108 for subsequent use by the collaboration server arrangement 190, including re-creation and replay of a web session of the end user on computers 170 for collaboration purposes, See Fig. 7, Fig 11-16 are an example of graphical flowchart, see ¶0105).

Catchpole teaches identifying, by the computing device confidential information associated with the sequence of inputs (¶0126, “sensitive fields (i.e. confidential information) from the HTTP form inputs  (i.e. inputs) based on a configuration file associated with each particular enterprise application or web site of the entity.”,¶0157, “the “click stream” (i.e. sequence of inputs) consists of a sequence of 

Naqvi discloses wherein the confidential information includes user account information (¶0670, “User accounts may be associated with biometric data of users (i.e.  Confidential information), ¶0672, Personal data attributes of users may be anonymized and protected).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Catchpole’s system with the confidential information includes user account information of Naqvi, in order to keep sensitive information hidden from the public and reducing potential identity theft (Naqvi).

However, Catchpole remain silent on wherein the record is generated in a manner that protects the confidential information from unauthorized access.

Bourges discloses wherein the record is generated in a manner that protects the confidential information from unauthorized access (¶0017, i.e. The server 112 handles sending and receiving information to and from the user systems 102 and 104 and can perform associated tasks. The server 112 may also include firewalls to prevent unauthorized access, ¶0023, i.e. it may be desirable for the second user system 104 to be able to determine, based on receiving multiple possible records received from the server 112, which is the desired web page);



Catchpole teaches the capturing the graphical data of the web pages as the collaboration server arrangement 190 transmits the series of “captured” web pages P(1) or P(2), as the case may be, through P(m) to the customer 50 for review by the customer 50 for confirmation purposes, see ¶0090, “Hypertext” refers to links embedded within web pages, which are addresses to other Web pages either stored locally or on a web server anywhere in the world” wherein a web page typically contains text, graphics, animations and videos as well as hypertext links, see ¶0068, and  ¶0076. However, Catchpole in view of Naqvi, and further in view of Bourges remain silent on wherein the capturing the graphical data of the web pages includes taking a screenshot of a login page.

Fogel discloses wherein the capturing the graphical data of the web pages includes taking a screenshot of a login page (¶0046, i.e. screenshots of pages of a shopping transaction can be captured and stored, ¶0054-¶0055, i.e. user application 530 interacts with consumer database 540 and purchase history database 550. Consumer database 540 may contain information such as identity of a user, shipping address, billing address, email, payment information, credit card information, credential information for merchant sites (e.g., login and passwords for websites), etc. and database 540 may be populated via the user application interface 530. Purchase history database 550 may be populated by webpage semantics analyzer, by extracting transactional details, screenshots of pages, etc. ¶0056, i.e. FIGS. 8-15 are screenshots of graphical user interface (GUI) components of an Internet assistant 


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Catchpole’s system with the capturing the graphical data of the web pages includes screenshot of the login page of Fogel, in order to record the actions carried out macroscopic and captured screenshots of the pages (Fogel).

For claim 11, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

For claim 19, it is a computer program product claim corresponding to the method of claim 1. Therefore claim 19 is rejected under the same ground as claim 1. 

With respect to claims 2 and 12, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1 further comprises: activating, by the computing device, the capturing, the identifying, the generating, and the sending automatically upon detection of accessing the first web page (Catchpole, ¶0082, ¶0086, ¶0090-¶0091).

With respect to claims 3 and 13, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1 further comprises: receiving, by the computing device, a command to activate the capturing, the identifying, the generating, and the sending (Catchpole, ¶0082, ¶0086, ¶0090-¶0091).

With respect to claims 4 and 14, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1, wherein the capturing comprises one or more of: 
generating screenshots in correspondence with the sequence of inputs (Catchpole, Fig. 1h, ¶0088, ¶0086 ); 
accessing system memory of the computing device to obtain the user information (Catchpole, ¶0020, ¶0073); 
recording Uniform Resource Locator (URL) of the web pages from the first web page to the final web page (Catchpole, ¶0073); 
recording key strokes associated with the sequence of inputs (Catchpole, ¶0083-¶0085); and 
recording the data entry (Catchpole, ¶0091).

With respect to claims 6 and 16, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1, wherein the generating the record comprises: 
creating a step-by-step instruction set regarding at least some of the sequence of inputs (Catchpole, ¶0091, ¶0157) .

With respect to claims 7 and 17, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1, wherein the generating the record comprises: 
including a selectable Uniform Resource Locator (URL) for each web page of the web pages between the first web page and the final web page to produce a plurality of URLs (Catchpole, ¶0110, ¶0126-¶0128), wherein the other computing device selects one of the plurality of URL's to access a particular web page of the first web page to the final web page (Catchpole, ¶0156 and ¶0163).


masking the confidential information in the record (Bourges, see ¶0015 and ¶0023); 
extracting the confidential information from the record (Bourges, see ¶0017 and ¶0023); and 
not including the confidential information when generating the record (Bourges, see ¶0017 and ¶0023).

With respect to claims 9, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1 further comprises: 
receiving, by the other computing device, the record (Catchpole, Fig. 10a -10b ad ¶0086); 
receiving, by the other computing device, a plurality of records from a plurality of computing devices, wherein the plurality of computing devices includes the computing device (Catchpole, Fig. 10a -10b ad ¶0086) ; and 
interpreting, by the other computing device, the plurality of records and the record to determine one or more of: 
access rate of various web pages, non-confidential information trends, non-confidential information patterns, and user preferences (Bourges, ¶0017, ¶0019 and ¶0032).

With respect to claims 10, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1 further comprises: receiving, by the other computing device, the record (Catchpole, Fig. 10a -10b ad ¶0086); and 
utilizing, by the other computing device, the record to at least one of: 
mimic one or more inputs of the sequence of inputs (Catchpole, ¶0157); 

perform similar data entry to obtain a similar result as obtained by the computing device (Catchpole, ¶0181).

With respect to claim 20, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the computer program product of claim 19, wherein the program instructions further comprise one or more of:
 the capturing including one or more of: 
generating screenshots in correspondence with the sequence of inputs (Catchpole, ¶0086); 
accessing system memory of the computing device to obtain the user information (Catchpole, ¶0020, ¶0073, ¶0131); 
recording Uniform Resource Locator (URL) of the web pages from the first web page to the final web page (Catchpole, ¶0073, ¶0086 and ¶0131); 
recording key strokes associated with the sequence of inputs (Catchpole, ¶0083-¶0085); and 
recording the data entry (Catchpole, ¶0091); 
the identifying the confidential information including one or more of: 
identifying a data entry field on the one or more web pages as a confidential field (Bourges, see ¶0019); and 
interpreting the data entry to determine a piece of confidential information (Bourges, see ¶0017); and 
the generating the record including one or more of: 
creating a graphical flowchart that depicts at least some of the sequence of inputs (Catchpole, ¶0076 and ¶0151); and 
.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catchpole in view of Naqvi in view of Bourges in view of Fogel, and further in view of Itwaru (US2013/0124412).

With respect to claims 5 and 15, Catchpole in view of Naqvi in view of  Bourges, and further in view of Fogel discloses the method of claim 1, wherein the identifying the confidential information comprises one or more of: 
identifying a data entry field on the one or more web pages as a confidential field (Bourges, see ¶0019);
Naqvi also teaches the user to use his biometric data associated with the credential and one or more privately known pieces of data, referred to above as user input datasets, see ¶0577. However, Catchpole in view of Naqvi, and further in view of Bourges remain silent on interpreting the data entry as a specified quantity of digits to determine a piece of confidential information.
Itwaru discloses interpreting the data entry as a specified quantity of digits to determine a piece of confidential information (¶0060, i.e. It is recognized that in this case all sensitive consumer account information such as actual credit card number (i.e. 16 digits specified quantity of digits), personal name, as well as PIN information is relayed through the POS terminal 110 (under control of the merchant 16) to the credit card processor 120 over the network 115, see ¶0143).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Catchpole’s system with interpreting the data entry as a specified quantity of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458